DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,383,753 ("Templeton") in view of U.S. Patent Publication No. 2019/0049584 ("Schmalenberg").
Regarding claim 1, Templeton discloses a method for anomaly detection using a light detection and ranging (LIDAR) sensor comprising: 
generating a wide-angle (col 5, line 38) laser emission (col. 5, line 16) via [a scanner] (col. 5, lines 23-26); 
detecting a reflected signal (col. 5 lines 17-18) of the wide-angle (col 5, line 38) laser emission (col. 5, line 16), wherein the detected wide-angle laser emission comprises a measured representation (col. 5, lines 21-23, col. 26, line 66); 
retrieving a stored detected wide-angle laser emission (col. 27, lines 19-23), wherein the stored detected wide-angle laser emission comprises a baseline representation (baseline 3D map, col. 27, lines 1-23); 
comparing the measured representation to the baseline representation (Fig. 7C, col. 27, lines 32-34); and 
identifying an anomaly based on the comparison (Fig. 7C, col. 27, lines 35-37, and col. 27, lines 46-48), the anomaly representing an impediment in a travel path (obstacles to be avoided, col. 27. Line 52, col. 17, lines 25-28).
Templeton does not disclose that the scanner is an optical grating array.
However, Schmalenberg discloses a scanner can be an optical grating array (110, Fig. 1, paragraph [0016]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to use an optical grating array as disclosed by Schmalenberg as the scanner in Templeton in order to scan without the use of a mechanical parts and avoid failure of moving parts.
Regarding claim 3, Templeton in view of Schmalenberg discloses the method of claim 1, and Templeton further discloses: 
providing a notification of the identified anomaly (inform of object detection or obstacle avoidance, col. 2, lines 2-3), wherein the identified anomaly comprises at least one of: road debris, a pothole, a large object (col. 17, lines 25-28), a small object (col. 17, lines 25-28), a cracked surface, or construction (traffic cone, col. 17, lines 25-28).
Regarding claim 5, Templeton in view of Schmalenberg discloses the method of claim 1, and Templeton further discloses that the generated wide-angle laser emission comprises a frequency-modulated continuous-wave (col. 2, lines 39-40, light pulses are a type of frequency-modulated lidar system) directed to the travel path approximately in from of a moving vehicle (col. 27, lines 8, 53-65).  Further, Schmalenberg discloses the optical grating array steers the wide-angle laser emission (paragraph [0024]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to use an optical grating array as disclosed by Schmalenberg as the scanner in Templeton in order to scan without the use of a mechanical parts and avoid failure of moving parts.
Regarding claim 9, Templeton in view of Schmalenberg discloses the method of claim 1, and Templeton further discloses: restricting the wide-angle laser emission to steering angles (col. 30, lines 50-57), fusing sensor data from the vehicle to verify the identified anomaly (col. 9, lines 23-38), wherein the sensor data comprises vehicle camera data (130, col. 8, lines 23-35) and the LIDAR sensor data (130, col. 8, lines 23-35).  Schmalenberg discloses the optical grating array.
It would have been obvious to one of ordinary skill in the art before the effective filing date to use an optical grating array as disclosed by Schmalenberg as the scanner in Templeton in order to scan without the use of a mechanical parts and avoid failure of moving parts.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Templeton in view of Schmalenberg further in view of U.S. Patent Publication No. 2014/0336842 ("Jang").
Regarding claim 4, Templeton in view of Schmalenberg discloses the method of claim 1, and Templeton further discloses: 
mounting the LIDAR sensor (202 or 206, Fig. 2) to a vehicle (200, Fig. 2, col. 12, lines 43-65); accessing a [stored baseline map] (col. 27, lines 19-20) to identify the anomaly detected by the LIDAR (Fig. 7C, col. 27, lines 35-37, and col. 27, lines 46-48), wherein the [stored baseline map] (col. 27, lines 19-20) is a remote data store or internal memory (col. 27, lines 20-23); and 
presenting the identified anomaly in the travel path to an occupant in the vehicle (col. 2, lines 2-3, col. 10, lines 23-26, 33-34) and activating automated maneuvers of the vehicle corresponding to the identified anomaly (col. 10, lines 1-22).
Templeton in view of Schmalenberg does not disclose that the stored baseline map includes a slope database.
However, Jang discloses a database with pre-stored slopes in a storage unit (see Fig. 3, and paragraphs [0053]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include a slope database as disclosed by Jang as part of the stored baseline map in Templeton in view of Schmalenberg in order to provide more specific information on road surface conditions.
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2017/0155225 ("Villeneuve") in view of Schmalenberg.
Regarding claim 11, Villeneuve discloses a system comprising: 
a light source (300, Figs. 3-4, 25-26 or 400, Figs. 8-10) configured to emit a beam of light (output, Figs. 8-10), wherein the light source (300, Figs. 3-4, 25-26 or 400, Figs. 8-10) comprises a tunable output wavelength (wavelength-tunable laser, paragraphs [0092], [0096], [0098]) and a stable phase (wavelength stable, paragraph [0097]); 
a sensor (310, Figs. 3-4, 25-26) configured to transmit the beam of light (125, Figs. 4, 25-26) and detect a reflected beam of light (135, Figs. 4, 25-26), wherein the sensor comprises a photodetector (140, Figs. 4, 25-26, paragraphs [0051], [0061]) and [a scanner] (120, Figs. 4, 25-26) configured to diffract the beam of light (paragraphs [0058]-[0060]); 
a modulator (460, Figs. 8-10) configured to modulate the wavelength of the light source (440, Figs. 8-10, paragraph [0101]); and 
a computing component (150, Figs. 25-26) configured to receive the detected beam of light (paragraphs [0051], [0061]), wherein the computing component (150, Figs. 25-26) processes the detected beam of light to identify an anomaly (130, Fig. 4, paragraphs [0063], [0065]).
Villeneuve does not disclose that the scanner is an optical grating array configured to diffract the beam of light based on a wavelength of the beam of light, wherein sets of different wavelength ranges are configured to be directed to the optical grating array and each set of different wavelength ranges corresponds to a steering angle.
However, Schmalenberg discloses a scanner can be an optical grating array (110, Fig. 1) configured to diffract the beam of light (paragraph [0026]) based on a wavelength of the beam of light (paragraph [0026]), wherein sets of different wavelength ranges are configured to be directed to the optical grating array (paragraph [0034]) and each set of different wavelength ranges corresponds to a steering angle (paragraph [0034]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to use an optical grating array as disclosed by Schmalenberg to steer the output light beam in Villeneuve in order to scan without the use of a mechanical parts and avoid failure of moving parts as well as extending the field of view without using lasers having extremely large tuning ranges.
Regarding claim 12, Villeneuve in view of Schmalenberg discloses the system of claim 11, and Villeneuve further discloses: the beam of light comprising a continuous wave modulated by a frequency tuner (paragraphs [0096], [0098]), and Schmalenberg further discloses that modulation of the continuous wave changes the steering angle of the continuous wave (paragraph [0041]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modulate the light beam for changing the steering angle as disclosed by Schmalenberg to steer the output light beam in Villeneuve in order to scan without the use of a mechanical parts and avoid failure of moving parts as well as extending the field of view without using lasers having extremely large tuning ranges.
Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Villeneuve in view of Schmalenberg further in view of U.S. Patent Publication No. 2021/0356588 ("El Amili").
Regarding claim 13, Villeneuve in view of Schmalenberg discloses the system of claim 11, but does not explicitly disclose: a photonic integrated circuit configured to interconnect the light source, the sensor, the modulator, and the computing component, wherein the sensor further comprises a local oscillator and a PIN photodiode for coherent detection.
However, El Amili discloses a photonic integrated circuit (502, Fig. 5) configured to interconnect the light source (302, Fig. 5), the sensor (308, Fig. 5), the modulator (304, Fig. 5, paragraph [0033]), and the computing component (312, Fig. 5 is interconnected to 502, Fig. 5), wherein the sensor further comprises a local oscillator (paragraph [0046]) and a PIN photodiode (paragraph [0047]) for coherent detection (paragraph [0031]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to use a photonic integrated circuit as disclosed by El Amili for interconnecting the components of the LIDAR system of Villeneuve in view of Schmalenberg in order to minimize space and improve manufacturing costs and processes.
Regarding claim 15, Villeneuve in view of Schmalenberg further in view of El Amili discloses the system of claim 13, and Villeneuve further discloses: 
providing a notification concerning the identified anomaly (paragraph [0067]), wherein the identified anomaly comprises at least one of road debris, a hole, a small object, a large object, a cracked surface, a road impediment, or a construction zone (paragraph [0065]).
Allowable Subject Matter
Claims 2, 6-8, 10, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The invention as disclosed, specifically in combination with:  processing the reflected signal of the detected wide-angle laser emission by a Fast Fourier algorithm and convolving the processed reflected signal with the retrieved wide-angle laser emission; and identifying anomalies based on the processed signals depicting received power representations unique to the anomaly detected, the identification corresponding to the comparison between a first slope of the baseline representation and a second slope of the measured representation, is not taught or made obvious by the prior art of record.
Claims 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  The invention as claimed, specifically in combination with: generating an operational graph of received power with respect to distance of a flat road, wherein a linear slope of the baseline graph and the operational graph depict a distribution with a linear slope from a greater received power, reflected from a nearer point associated with a higher wavelength, to a lesser received power reflected from a further point associated with a lower wavelength, is not taught or made obvious by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA T. TABA whose telephone number is (571)272-1583. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MONICA T TABA/Examiner, Art Unit 2878      



/GEORGIA Y EPPS/Supervisory Patent Examiner, Art Unit 2878